Title: Titus Ogden to the American Commissioners, [after] [6] July 1778
From: Ogden, Titus
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Lorient, [after] July [6], 1778: On arrival at the beginning of April I consigned my ship and cargo to Mr. Moylan, who showed me his authorization as your agent, and I conceived the highest opinion of his abilities. When the Boston and her prizes appeared, I was astonished to have a foreigner, Mr. Puchelberg, who speaks no English and is little known here, claim to be agent by Mr. Schweighauser’s appointment. He offered to make purchases for me; I enclose his bill to show that he knows how to charge. I should be glad for my country’s sake if trust were put in a man of Mr. Moylan’s character; we Americans are better served by a compatriot than by one who understands neither our language nor our ways.>
